Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) by and among XM
Satellite Radio Holdings Inc., XM Satellite Radio Inc. (collectively with XM
Satellite Radio Holdings Inc., “XM”), and Nathaniel A. Davis (“EMPLOYEE”), is
made as of August 10, 2007.

WHEREAS, XM and EMPLOYEE are parties to that certain Employment Agreement dated
as of July 20, 2006, as amended by Amendment Number 1 thereto, dated as of
April 4, 2007 (the “Agreement”);

WHEREAS, EMPLOYEE has been appointed as President and Interim Chief Executive
Officer of XM, effective as of August 10, 2007;

WHEREAS, XM and EMPLOYEE wish to further amend the Agreement as set forth below
in light of such appointment;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

  1. Each reference in the Agreement to “President and Chief Operating Officer”
and each reference in the Agreement to “President and COO” is hereby amended to
refer to “President and Interim Chief Executive Officer.”

 

  2. Article 2.3(a) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

(a) As President and Interim Chief Executive Officer of XM, EMPLOYEE shall have
duties and responsibilities as are consistent with such position, and shall
report to the Board of Directors of XM and the Board Chairman. While acting as
President and Interim Chief Executive Officer, EMPLOYEE shall also serve as a
director of XM.

 

  3. Article 3.1 of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

For services rendered by EMPLOYEE pursuant to this Agreement, XM agrees to pay
EMPLOYEE a base salary (“Base Salary”) of Six Hundred Fifty Thousand Dollars
($650,000) effective as of August 10, 2007 through the remainder of the term of
this Agreement, with any increases in Base Salary to be determined by the Board
of Directors or Compensation Committee of XM in its sole discretion. Base Salary
shall be payable in accordance with XM’s then-prevailing executive payroll
practices. The term “Base Salary” as used herein shall include any adjustments
thereto made from time to time as permitted by this Article 3.1.

 

  4. Article 3.2(a) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:



--------------------------------------------------------------------------------

With respect to each calendar year during the term of this Agreement, EMPLOYEE
will be eligible to receive such bonuses (the “Discretionary Bonus”) as may be
authorized and declared by the XM Board of Directors or Compensation Committee
based upon EMPLOYEE’s yearly performance and XM’s attainment of corporate
objectives as compared to criteria to be set by the XM Board of Directors or
Compensation Committee prior to the beginning of each calendar year. EMPLOYEE’s
target annual Discretionary Bonus for each calendar year during the term of this
Agreement commencing in 2007 shall equal 100% of EMPLOYEE’s Base Salary for
achievement of the personal and corporate objectives set for EMPLOYEE by the
Board of Directors or Compensation Committee of XM with respect to the year. The
Discretionary Bonus shall be paid to EMPLOYEE no earlier than the January 1 and
no later than the March 15 following the calendar year in which the
Discretionary Bonus is earned by EMPLOYEE.

 

  5. The Introductory language to Article 4.2 and Article 4.2(a) of the
Agreement are hereby deleted and replaced in their entirety to read as follows:

4.2. Death. If EMPLOYEE dies while still an employee of XM, XM shall provide the
benefits and payments set forth in this Article 4.2 on EMPLOYEE’s behalf, as set
forth below:

(a) XM shall pay an amount equal to three months of EMPLOYEE’s then current Base
Salary and his pro-rated Discretionary Bonus (based on the percentage of Base
Salary awarded to EMPLOYEE as a Discretionary Bonus in the prior year), and
shall continue to make all applicable benefits available, to EMPLOYEE’s
Beneficiaries (as defined herein) or heirs, in accordance with XM’s
then-prevailing executive payroll practices, through the end of the third
calendar month following EMPLOYEE’s death. XM shall pay the Base Salary and the
pro-rated Discretionary Bonus in one lump sum cash payment and shall commence
providing the aforementioned continuation of benefits within thirty (30) days of
EMPLOYEE’s death; provided, that XM has received proof, in the manner and form
required by XM’s Board of Directors, of EMPLOYEE’s death. In addition, XM shall
continue any health, medical, dental, or similar benefits which members of
EMPLOYEE’s family were receiving immediately prior to EMPLOYEE’s death, for a
period of one year following the initial three month benefit continuation
period, or pay such family members ratably over such period an amount equal to
their cost for obtaining equivalent coverage. For purposes of this Agreement,
the term “Beneficiary” or “Beneficiaries” means the person or persons designated
by EMPLOYEE as being entitled to receive the benefits payable under this
Agreement following EMPLOYEE’s death in accordance with the most current
designation form on file with XM; such designation shall be made in the manner
and form required by XM. If, at the time of EMPLOYEE’s death, no Beneficiary has
been designated, the payment of benefits under this Agreement shall be paid to
EMPLOYEE’s estate and benefits shall continue to be provided, to the extent due
under the terms of this Agreement, only to those individuals who were receiving
such benefits at the time of EMPLOYEE’s death.



--------------------------------------------------------------------------------

  6. Article 4.3(c) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

(c) If XM terminates the EMPLOYEE’S employment because of Disability, XM shall
pay EMPLOYEE an amount equal to three months of EMPLOYEE’s then current Base
Salary and his pro-rated Discretionary Bonus (based on the percentage of Base
Salary awarded to EMPLOYEE as a Discretionary Bonus in the prior year), and
shall continue to make all applicable benefits available to EMPLOYEE or
EMPLOYEE’s Beneficiaries or heirs, as the case may be in the event of Employee’s
death within the three-month period ending on the end of the third calendar
month following EMPLOYEE’s termination as provided in Article 4.2(a), in
accordance with XM’s then-prevailing executive payroll practices, through the
end of the third calendar month following EMPLOYEE’s termination. XM shall pay
the Base Salary and the pro-rated Discretionary Bonus in one lump sum cash
payment and shall commence providing the aforementioned continuation of benefits
within thirty (30) days following EMPLOYEE’s termination of employment with XM.
In addition, XM shall continue any health, medical, dental, or similar benefits
which EMPLOYEE (and/or members of EMPLOYEE’s family) were receiving for a period
of one year following the initial three month benefit continuation period, or
pay EMPLOYEE ratably over such period an amount equal to the cost of obtaining
equivalent coverage.

 

  7. Article 4.5(d) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

(d) In the event EMPLOYEE’S employment is terminated by XM without Cause or by
EMPLOYEE by resignation for Good Reason:

(i) XM shall pay to EMPLOYEE no later than thirty (30) days following his
termination of employment a lump sum severance payment, in cash, equal to two
times the sum of (i) EMPLOYEE’S annual base salary as in effect immediately
prior to the date of termination, and (ii) EMPLOYEE’S target Discretionary Bonus
for the year of termination (or, in the event that EMPLOYEE is terminated
following a Change of Control, if higher, EMPLOYEE’s target Discretionary Bonus
for the year in which the Change of Control occurs).

(ii) For the two year period immediately following the date of termination, XM
shall arrange to continue to provide EMPLOYEE (and his dependents, where
applicable) all applicable benefits available to EMPLOYEE, at no greater
after-tax cost to the Executive than the after-tax cost to EMPLOYEE immediately
prior to such date or occurrence. With respect to the health, medical, dental,
or similar benefits which EMPLOYEE (and/or his dependents) were receiving, XM
may pay EMPLOYEE an amount equal to his cost for obtaining equivalent coverage
ratably over such period, as an alternative to continuing such benefits.



--------------------------------------------------------------------------------

(iii) XM shall pay EMPLOYEE no later than thirty (30) days following his
termination of employment a lump sum, cash payment equal to his pro-rated
Discretionary Bonus (based on EMPLOYEE’S target Discretionary Bonus for the year
of termination, or, in the event that EMPLOYEE is terminated following a Change
of Control, if higher, based on EMPLOYEE’s target Discretionary Bonus for the
year in which the Change of Control occurs), for the portion of the calendar
year EMPLOYEE was employed by XM prior to the termination.

 

  8. Article 4.5(f) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

(f) If, as a result of a Change of Control, it is determined that EMPLOYEE would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, XM shall reimburse EMPLOYEE for the amount of such tax, and shall pay
EMPLOYEE such additional amount as may be necessary to place EMPLOYEE in the
same financial position after consideration of any and all potential related
state, federal, and other taxes that he would have been in if he had not
incurred such excise tax liability. Any amount payable by XM to EMPLOYEE under
this Article 4.5(f) shall be paid to EMPLOYEE no later than the end of the
calendar year following the calendar year in which EMPLOYEE pays the excise tax
imposed under Section 4999 of the Internal Revenue Code. All determinations
under this Article 4.5(f), including whether EMPLOYEE is liable for the excise
tax, and the amount to be paid to EMPLOYEE by XM, shall be made by a
nationally-recognized accounting firm.

 

  9. Article 4.7 of the Agreement is deleted and replaced in its entirety to
read as follows:

(a) Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of EMPLOYEE’s employment with XM, any of XM’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended, and including any regulations promulgated thereunder (hereinafter, the
“Code”)) and (B) as a result of such termination, EMPLOYEE would receive any
payment or benefit pursuant to this Agreement that, absent the application of
this Article 4.7, would be subject to interest and additional tax imposed
pursuant to Code Section 409A, then no such payment or benefit on account of
EMPLOYEE’s termination of employment with XM shall be paid or provided to
EMPLOYEE prior to the date that is the earlier of (1) six (6) months after
EMPLOYEE’s termination from employment date, (2) EMPLOYEE’s death, or (3) such
other date that would not cause said payments or benefits to be subject to
interest or additional tax under Code Section 409A.

(b) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Code
Section



--------------------------------------------------------------------------------

409A. To the extent such potential payments or benefits could become subject to
such additional taxes, the parties shall cooperate to amend or modify this
Agreement with the goal of giving EMPLOYEE the economic benefits described
herein in a manner that does not result in such additional taxes being imposed.
Further, in the event that any provision of this Agreement fails to satisfy the
provisions of Code Section 409A and cannot be amended or modified, then such
provision shall be void and shall not apply to EMPLOYEE, to the extent
practicable. In the event that it is determined to not be feasible to so void a
provision of this Agreement as it applies to any amount payable to or on behalf
of EMPLOYEE, such provision shall be construed in a manner so as to comply with
the requirements of Code Section 409A.

(c) Separation from Service. Notwithstanding any other provision of this
Agreement to the contrary, any payment or benefits otherwise due to EMPLOYEE
upon his termination from employment with XM shall not be made until and unless
such termination from employment constitutes a “separation from service,” as
such term is defined under Code Section 409A. This provision shall have no
effect on payments or benefits otherwise due or payable to EMPLOYEE or on his
behalf, which are not on account of his termination from employment with XM,
including as a result of his death.

(d) Code Section 162(m)—Delay of Payments. Notwithstanding any other provision
of this Agreement to the contrary, XM may delay the payment of any amount
otherwise due to EMPLOYEE under this Agreement if XM reasonably anticipates that
its deduction resulting from such payment, either alone or in combination with
any other amounts to be paid or provided to EMPLOYEE under any section of this
Agreement or any other agreements, plans or programs of XM, would be reduced by
application of Code Section 162(m); provided, however, that XM shall make
payments to EMPLOYEE at the earliest date at which XM believes Code
Section 162(m) will no longer reduce its deduction for such payments.

 

  10. This Amendment shall be effective as of August 10, 2007.

 

  11. This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the State of New York.

 

  12. This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.

 

  13. Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 

XM SATELLITE RADIO HOLDINGS INC.  

/s/ Gary Parsons

By:   Gary Parsons Title:   Chairman XM SATELLITE RADIO INC.  

/s/ Gary Parsons

By:   Gary Parsons Title:   Chairman EMPLOYEE  

/s/ Nathaniel A. Davis

  Nathaniel A. Davis